PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

TERRENCE MATTHEWS,                                 )
                                                   )     CASE NO. 4:19CV518
               Petitioner,                         )
                                                   )
               v.                                  )     JUDGE BENITA Y. PEARSON
                                                   )
MARK WILLIAMS, Warden,                             )
                                                   )     MEMORANDUM OF OPINION AND
               Respondent.                         )     ORDER [Resolving ECF No. 2]



       Pro se Petitioner Terrence Matthews, a federal prisoner incarcerated at FCI Elkton in

Lisbon, Ohio, has filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. ECF

Nos. 1, 2. The matter is before the Court for initial screening required by 28 U.S.C. § 2243.

Alexander v. N. Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). Relief will be denied

“if it plainly appears from the petition and any attached exhibits that the petitioner is not entitled

to relief.” Rule 4, Rules Governing § 2254 Cases in the United States District Courts (applicable

to § 2241 petitions through Rule 1(b)).

       For the reasons stated herein, the petition is dismissed without prejudice.

                                          I. Background

       Petitioner was convicted of conspiracy to possess with intent to distribute and to

distribute controlled substances. E.D. Mich. Case No. 11-cr-20790-1, ECF No. 130. He was

initially sentenced to a term of imprisonment of 135 months, but due to a change in the

Sentencing Guidelines, his sentence was later reduced to 120 months’ imprisonment. E.D. Mich.
(4:19CV518)

Case No. 11-cr-270, ECF No. 184. Petitioner represents that his release is currently scheduled

for June 16, 2020, ECF No. 2 at PageID#: 12, although Bureau of Prisons (“BOP”) online

records indicate that his release is scheduled for June 19, 2022. See

https://www.bop.gov/inmateloc/ (last visited April 11, 2019).

       Petitioner claims that he is entitled to immediate recalculation of good-time credit in light

of the First Step Act of 2018, Pub. L. 115-391, signed into law December 21, 2018. He

acknowledges that he has not sought administrative remedies, instead insisting, “If he waits on

the BOP to recalculated [sic] his term . . . he will not receive the good time that Congress

intended him to have, as he will already have been released.” ECF No. 2 at PageID#: 12.

                                            II. Analysis

       Section 102(b)(1) of the First Step Act amended 18 U.S.C. § 3624(b) and thereby altered

the availability of good-time credit for federal inmates. Specifically, it increased the maximum

allowable good-time credit from 47 to 54 days per year, and it directed the BOP to calculate

good-time credit from the beginning of each year rather than the end. The statute also includes

an effective-date provision: “The amendments made by this subsection shall take effect

beginning on the date that the Attorney General completes and releases [a] risk and needs

assessment system . . . .” First Step Act, Pub. L. 115-391, § 102(b)(2). The Attorney General is

directed to complete the risk and needs assessment system “[n]ot later than 210 days after the

date of enactment” of the statute; that is, July 19, 2019. Id., § 101(a).

       Since the enactment of the First Step Act, federal inmates like Petitioner have brought §

2241 petitions in several district courts without exhausting grievance procedures, arguing that the


                                                  2
(4:19CV518)

statute requires immediate recalculation of their good-time credit. Courts have variously denied

their petitions for nonjusticiability for lack of ripeness, failure to exhaust administrative

remedies, and because the change in law has not yet taken effect. See Greene v. Underwood,

2019 WL 1531673 (N.D. Tex. Apr. 9, 2019) (nonjusticiable because unripe); Roy v. U.S. Bureau

of Prisons, 2019 WL 1441622 (E.D. Wash. Apr. 1, 2019) (same); Banegas v. Wilson, Case No.

4:19-cv-178-A (N.D. Tex. Mar. 26, 2019) (failure to exhaust administrative remedies and lack of

merit because change in law has not yet taken effect); Nichols v. Burch, Case No. 4:19-cv-76 (D.

Ariz. Mar. 13, 2019) (same); Schmutzler v. Quintana, 2019 WL 727794 (E.D. Ky. Feb. 20, 2019)

(same); Shorter v. Dobbs, Case No. 1:19-cv-20094 (S.D. Fla. Jan. 25, 2019) (same).

       A federal inmate generally may not seek habeas relief under § 2241 without first

exhausting administrative remedies. Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013). As

cause for his failure to pursue administrative remedies, Petitioner unilaterally asserts his doubt

that his grievance will be resolved prior to his release date.1 But Petitioner’s resistance is

conclusory; it details no efforts even to raise the issue with prison authorities, much less file a

formal grievance. Dismissal is warranted for that reason.

       Perhaps more importantly, the law on which Petitioner hopes to rely simply has not yet

taken effect. The First Step Act is explicit about the effective date of the new good-time



       1
         Petitioner asserts that he is scheduled to be released on June 16, 2020, but BOP
online records indicate that his release is slated for June 19, 2022. See
https://www.bop.gov/inmateloc/ (last visited April 11, 2019). For purposes of this Order,
the Court gives Petitioner the benefit of the apparent contradiction, but if the latter date is
accurate, then Petitioner should have no trouble exhausting his administrative remedies in
advance of his scheduled release date.

                                                   3
(4:19CV518)

provisions. Contrary to Petitioner’s suggestion that “this change was to be implemented

immediately,” ECF No. 2 at PageID#: 12, the good-time provisions take effect “on the date that

the Attorney General completes and releases the risk and needs assessment system . . . .” Pub. L.

115-391, § 102(b)(2). As discussed above, that event will likely take place in July 2019. Until

that time, the BOP lacks authority to exceed the 47 days of good-time credit allowable by

effective law. 18 U.S.C. § 3624(b)(1).

       Because Petitioner has failed to exhaust administrative remedies and because he relies on

law that is not in effect, his petition for writ of habeas corpus is dismissed without prejudice.

                                          III. Conclusion

       For the reasons stated herein, the petition is dismissed without prejudice.



       IT IS SO ORDERED.


 April 16, 2019                                  /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                  4
